In re Garely, Alan D. M.D. et al.; Yordan-Jovet, Raul, M.D.; Meaux, Rachelle M.D.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. B, No. 99-16684; to the Court of Appeal, Fourth Circuit, No. 2002-C-0922.
Granted. Although the filing of the claim in the wrong agency suspended prescription under the pre 1997 version of La. R.S. 40:1299.47A(2)(a), prescription began to run pursuant to that statute when the agency advised plaintiffs that the defendant was not qualified. Plaintiffs did not file their claim with the proper agency within the time limits set forth in LA. R.S. 40:1299.47A(2)(a). See Savoy v. University Medical Center, 96-2074 (La.11/15/96), 682 So.2d 747. Accordingly, the judgment of the trial court is reversed, and the exception of prescription is granted.
CALOGERO, C.J., would deny the writ.
JOHNSON, J., would deny the writ.
WEIMER, J., would deny the writ.